SECOND DIVISION
                                 MILLER, P. J.,
                             BROWN and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    February 9, 2021



In the Court of Appeals of Georgia
 A18A1198. CROFT v. THE STATE

      PIPKIN, Judge.

      In Croft v. State, 348 Ga. App. 21 (819 SE2d 550) (2018), this Court reversed

Appellant Marty Croft’s conviction for aggravated sexual battery after concluding

that the trial court committed plain error by instructing the jury that it could presume,

for the purposes of that offense, that a child under the age of 16 is incapable of

consenting to sexual contact as a matter of law; we affirmed his other convictions.1


      1
        Croft was also convicted of child molestation, enticing a child for indecent
purposes, aggravated assault, false imprisonment, and sexual battery. We affirmed
these convictions. See Croft, 348 Ga. App. at 29 (4). The Georgia Supreme Court
denied Croft’s petition for certiorari, see Croft v. State, S19C0404 (August 5, 2019),
and, accordingly, our affirmance of these convictions remains undisturbed by the
Georgia Supreme Court. See Shadix v. Carroll County, 274 Ga. 560, 563 (1) (554
SE2d 465) (2001); Turner v. State, 351 Ga. App. 600, 600-601 (831 SE2d 835)
(2019).
Id at 25-27 (3). The State subsequently petitioned the Georgia Supreme Court for

certiorari review. While the State’s petition was pending, that court decided Williams

v. State, 308 Ga. 228 (838 SE2d 764) (2020), which held that a presumption-of-

consent instruction may not always amount to reversible error. Id. at 232-233 (2). The

Georgia Supreme Court subsequently granted the State’s petition for certiorari,

vacated our judgment, and remanded the case for reconsideration in light of Williams.

See State v. Croft, S19C0452 (March 13, 2020). Upon further consideration, we now

affirm Croft’s conviction for aggravated sexual battery, but we remand this matter for

the trial court to correct its sentencing order.

      We previously summarized the relevant facts as follows:

      [I]n 2011, when the victim was 15 years old, she was visiting her uncle
      Croft, who lived near her and her parents, when Croft removed her shirt
      and pants and touched her private area. After the victim slapped him,
      Croft urged her not to tell anyone about the incident. On the victim’s
      subsequent visits to his house, Croft continued to molest her, kissing her
      neck, breasts, stomach, and back even though she told him to stop, and
      [he] threatened to have her father sent to prison if she told anyone about
      the contact. On other occasions, Croft forced the victim to touch his
      penis; penetrated her vagina with his fingers; and dragged her by the
      wrists into a bedroom, where he touched her vaginal and rectal area with
      his hands and penis. On another occasion in May 2013, after the victim
      had turned age 17, Croft touched her private area through her clothes
      and tried to remove her pants, after which the victim went into the
      bathroom and locked the door. In January 2014, after watching a
      television program on child molestation, the victim made an outcry to

                                            2
      her mother. The victim’s father then called police, who arranged for a
      forensic interview.

Croft, 348 Ga. App. at 21-22.

      With respect to the offense of aggravated sexual battery, the trial court

instructed the jury, in relevant part, as follows:

             Count two, a person commits the offense of aggravated sexual
      battery when that person intentionally penetrates with a foreign object
      the sexual organ of another person without consent of that person. For
      purposes of this law, the term foreign object means any article or
      instrument other than the sexual organ of a person.

             ....

            Now, members of the jury, as to lack of consent on the part of the
      alleged victim is an essential element of the crime[] . . . of aggravated
      sexual battery . . . . And the burden of proof is on the State to show a
      lack of consent on the part of the alleged female victim beyond a
      reasonable doubt. Consent induced by force, fear, or injury is not valid
      consent and will not be a defense as to any of these offenses, should you
      so find. A child under the age of 16 is incapable of consenting as a
      matter of law.

(Emphasis supplied.) We now revisit whether this instruction amounts to plain error

requiring reversal of Croft’s conviction for aggravated sexual battery. See OCGA §

17-8-58 (b); State v. Kelly, 290 Ga. 29, 32-33 (718 SE2d 232) (2011).

       “To show plain error, [Croft] must demonstrate that the instructional error was

not affirmatively waived, was obvious beyond reasonable dispute, likely affected the

                                           3
outcome of the proceedings, and seriously affected the fairness, integrity, or public

reputation of judicial proceedings.” Hood v. State, 303 Ga. 420, 425 (2) (a) (811

SE2d 392) (2018). “Satisfying all four prongs of this standard is difficult, as it should

be.” (Citation and punctuation omitted). State v. Kelly, 290 Ga. at 33.

      “A person commits the offense of aggravated sexual battery when he or she

intentionally penetrates with a foreign object the sexual organ or anus of another

person without the consent of that person.” OCGA § 16-6-22.2 (b). Our Supreme

Court has “construe[d] the statute to require actual proof of the victim’s lack of

consent, regardless of the victim’s age.” Watson v. State, 297 Ga. 718, 720 (2) (777

SE2d 677) (2015). Accordingly, the trial court’s instruction – which acted to relieve

the State of its burden of proving lack of consent – was erroneous, see State v.

Williams, 308 Ga. at 231-232, and there is no indication that Croft affirmatively

waived this point of error. “However, our analysis does not end here. The third prong

of the plain error test still requires us to determine whether the trial court’s erroneous

instruction likely would have affected the outcome of the proceedings such that a

defendant’s substantial rights were impacted.” State v. Williams, 308 Ga. at 232. We

conclude that, based on the evidence presented in this case, it is not likely that the



                                            4
erroneous instruction affected the outcome of the proceedings such that Croft’s

substantial rights were impacted.

      From the outset of her testimony, the victim described Croft’s repeated

attempts to engage her in sexual activity and her consistent protestations. During the

incidents – including the act underlying the charge of aggravated sexual battery –

should would tell him to stop or tell him no; she described one instance in which she

slapped him. She also testified that, on a number of occasions, Croft used physical

force against her but that she fought back and argued with him. Despite the erroneous

instruction concerning the victim’s “legal” capacity to consent, there was ample

evidence here from which the jury could have concluded that the victim did not, in

fact, consent to the sexual contact, including the sexual act specifically underlying the

aggravated sexual assault charge. “In other words, the jury instruction error did not

constitute plain error here, given the circumstances explained above; even had the

jury been instructed that the State had to prove lack of consent, no rational juror could

have concluded, based on the record presented at trial, that the State had failed to

prove that element in this case.” State v. Williams, 308 Ga. at 233. Accordingly,

Croft’s conviction for the offense of aggravated sexual battery is affirmed.



                                           5
      Finally, though we have affirmed Croft’s convictions, we note that the trial

court’s sentencing order is incorrect. The individual sentences reflect an aggregate

sentence of life imprisonment plus 20 years with 30 years to serve, but those

sentences were totaled in the “sentence summary” as life imprisonment plus 40 years

with 35 years to be served. Accordingly, we remand this matter for the trial court to

correct its sentencing order.

      Judgment affirmed, and case remanded with directions. Miller, P. J., and

Brown, J., concur.




                                         6